Citation Nr: 0607345	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  03-14 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the RO in Los 
Angeles, California, which in pertinent part, granted the 
veteran's claim of entitlement to service connection for PTSD 
and evaluated it as 30 percent disabling effective November 
30, 2001.  In a September 2005 decision, the Appeals 
Management Center increased the rating to 50 percent, 
effective November 30, 2001.
 
The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in August 2004.  A transcript of the 
hearing has been associated with the claims folder.

In a December 2001 statement the veteran raised a claim of 
entitlement to service connection for a nervous disorder, due 
to Agent Orange exposure.  In March 2004, the veteran 
submitted a statement in which he claimed entitlement to a 
total disability rating based on individual unemployability 
(TDIU) (although subsequent evidence suggests that he is 
working).  

At his August 2004 hearing, the veteran raised the issue of 
entitlement to an increased rating for dicogenic disc 
disease.  All of these issues are referred to the RO for 
adjudication.

In March 2005, the Board remanded the case to the RO for 
further evidentiary development.  The case was subsequently 
returned to the Board.



FINDINGS OF FACT

1.  Manifestations of the veteran's service-connected PTSD 
include very irritable mood with constricted affect, 
tearfulness, severe isolation, both socially and 
occupationally, and Global Assessment of Functioning (GAF) 
scores in the range of 45 to 55, and the inability to 
establish and maintain effective relationships since the 
effective date of service connection.  
 
2.  The veteran's PTSD is not productive of total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating, but no 
higher, for service-connected PTSD have been met, since the 
effective date of service connection.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The May 2003 statement of the case, the September 2005 
supplemental statement of the case and December 2001, March 
2002, and March 2005 letters from the RO and Appeals 
Management Center (AMC), gave the veteran notice of the 
evidence necessary to substantiate his claim on appeal.  

The evidence development letters dated in December 2001, 
March 2002, and March 2005 also advised the veteran of what 
evidence he was responsible for providing and what evidence 
VA would undertake to obtain.  The veteran was not explicitly 
told to submit all evidence in his possession.  The September 
2005 supplemental statement of the case, however contained 
the provisions of 38 C.F.R. § 3.159(b), noting that the 
veteran would be advised to submit relevant evidence in his 
possession.  

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  

Factual Background

In this case, in a July 2002 rating decision, the veteran was 
granted service connection for PTSD and was assigned a 30 
percent rating, effective November 20, 2001, under Diagnostic 
Code 9411.  Subsequently, in a September 2005 rating 
decision, the veteran's award was increased to a 50 percent 
rating, effective November 20, 2001.  At present, the veteran 
is seeking an initial increased rating in excess of 50 
percent.

In February 1999, the veteran underwent a private medical 
examination following a motor vehicle accident.  His 
complaints included nervousness, insomnia and depression.  On 
examination of his mental status, he was alert, responsive 
and well oriented to time, place and person.  The pertinent 
diagnoses were PTSD and anxiety.  

VA outpatient treatment records dated from 2001 to 2005 
reflect continuing treatment for PTSD.

At a June 2002 examination performed for VA by QTC Medical 
Services, the veteran reported that he experienced recurrent 
distressing dreams of stressors which occurred while he was 
in Vietnam.  He complained of trouble sleeping and reported 
flashbacks of incidents in Vietnam twice a month.  He avoided 
any thoughts, feelings or conversations associated with 
Vietnam and tried to avoid activities, places or people that 
arouse his recollection of the traumatic events.  He had 
markedly diminished interest or participation in significant 
activities.  He felt detached and estranged from other 
people.  He reported difficulty falling asleep and staying 
asleep and noted that he had this problem since Vietnam.  He 
was irritable easily and had outbursts of anger and displayed 
difficulty concentrating.  He was hyper-vigilant and was 
startled easily by loud noises.  He reported the onset of 
depression two years prior to the examination.  He reported 
experiencing paranoia since Vietnam and he denied any manic 
symptoms or plans or intent to kill other people.  

On mental status examination, his grooming and hygiene were 
less than average and he was dirty and disheveled.  He 
appeared depressed and his affect was labile.  He cried 
frequently during the interview and denied homicidal or 
suicidal ideation or intent.  He denied any hallucinations, 
delusions, schneiderian symptoms, or other psychotic 
symptoms.  His recent and remote memory were intact and his 
judgment and insight were good.  

In regards to activities, he indicated that he went shopping 
but only in the evening because not many people were around.  
He denied seeing family or friends very often.

The Axis I diagnosis was chronic PTSD and the veteran was 
assigned a Global Assessment of Functioning (GAF) score of 55 
which, according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM- IV), equates to moderate symptoms (e.g., a flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).

During an April 2005 examination performed for VA by QTC 
Medical Services, the veteran reiterated most of his previous 
symptoms and complaints.  Additionally, he reported that he 
was unemployed from 1998 to 2003.  He was currently employed 
but did not get along with other co-workers.  He stated that 
he had no friends and didn't trust anyone.  He reported that 
he lived with his mother, sister and his sister's son and did 
not get along with any of them.  His only leisure activity 
was refurbishing an old car in the backyard.  He denied any 
suicide attempts but noted that, "it's always in the back of 
my mind."

The examiner noted that the veteran continued to have 
intrusive recollections of his experiences as a medic in 
combat.  The recollections caused significant emotional 
distress and cognitive disorganization.  He avoided 
situations which reminded him of these experiences and he 
continued to experience chronic physiological hyperarousal 
and suffered from survivor guilt.  

On mental status examination, his speech was spontaneous, 
mildly pressured and normal in prosody and volume.  His mood 
appeared mildly sad and anxious.  His thought process was 
tangible and at several times during the interview it was 
quite disjointed.  His thought content showed no gross 
evidence of psychosis but there was obvious preoccupation 
with feeling unsafe and distrustful or other people.  He 
denied suicidal and homicidal ideation.  There was evidence 
of impairment in memory and concentration.  His insight was 
poor and his judgment was fair.  The Axis I diagnoses were 
PTSD and rule out cognitive disorder not otherwise specified.  
He was assigned a GAF score of 45, which, according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM- IV), equates 
to serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job). 

The examiner opined that the veteran was functioning better 
than when he was initially evaluated however, his PTSD 
symptoms continued to cause serious impairment in emotional, 
social and cognitive domains of his functioning.  

Pertinent Legal Criteria

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify 
the various disabilities.  Id.  It is necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking work, 38 C.F.R. § 4.2 (2005), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2005).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

Where the initial evaluation following the award of service 
connection is at issue, separate evaluations can be assigned 
for separate periods of time based on the facts found.  In 
other words, the evaluations may be "staged."  Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).

The veteran's psychiatric disorder is currently rated under 
DC 9411, which provides for evaluations under the General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 
(2005).

The schedular criteria provides a 50 percent evaluation where 
the disorder is manifested by reduced reliability and 
productivity in occupational and social situations due to 
such symptomatology as: flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. § 4.130, DC 9411 (2005).

The formula provides a 70 percent rating where the disorder 
is manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to 
establish and maintain effective relationships.  Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating under the general rating 
formula is assigned for total occupational or social 
impairment, due to such symptoms as: gross impairment in 
thought processes and communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004).

Analysis

The veteran's PTSD is characterized by irritable mood with 
labile affect, tearfulness, outbursts of anger, difficulty 
concentrating, paranoia, depression, neglect of personal 
appearance and hygiene.  He appeared to be severely affected 
socially and occupationally by his PTSD, including not having 
friends, not getting along with co-workers and a poor 
relationship with family members he lived with.  Though he 
denied suicidal ideation, he did note that it was something 
he thought about.  His most recent GAF score was 45, which as 
noted above, equates to serious symptoms.  

Although the examiner of the April 2005 examination, 
concluded that the veteran was functioning better than when 
he was initially evaluated, the weight of the evidence is to 
the effect that the veteran has had deficiencies in most of 
the areas needed for a 70 percent rating since the effective 
date of service connection for PTSD.

The Board concludes, however, that the veteran's PTSD does 
not produce total occupational and social impairment.  He has 
been able to maintain relationships with his family 
throughout the period since the grant of service connection.  

He did experience unemployment earlier in the appeal period, 
but he reported on the June 2002 examination that the 
unemployment was due to due to his lack of computer skills 
and the absence of available drafting jobs.  The GAF score 
given on that examination is not indicative of an inability 
to work or of total social impairment.

The GAF score given on the most recent examination can be 
indicative of an inability to keep a job, but the veteran had 
been employed for approximately two year at the time of the 
examination.  Given the veteran's evidence ability to 
maintain employment, the GAF score does not serve to 
establish total occupational impairment.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2005) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's PTSD alone has caused marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluation) or the need for frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.

There is no evidence of an exceptional or unusual disability 
picture in this case, which renders impracticable the 
application of the regular schedular standards.  The veteran 
has not required any recent periods of hospitalization.  His 
current evaluation contemplates severe interference with 
employment.  There is no allegation or evidence of impairment 
beyond that level.

With respect to the disability at issue, the applicable 
rating criteria contemplate a higher rating.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

An initial disability rating of 70 percent is granted for 
PTSD, effective November 20, 2001.




____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


